Citation Nr: 0303614	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  02-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for gastroesophageal reflux with hiatal hernia.  

2.  Entitlement to an initial compensable disability rating 
for postoperative hemorrhoids.  

(The issue of entitlement to an initial disability rating 
greater than 10 percent for arthritis of the bilateral 
talonavicular, calo-cuboid, and subtalar joints will be the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1973 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

On his January 2002 substantive appeal, the veteran requested 
a Travel Board hearing.  However, his February 2002 response 
to a request to clarify the hearing selection indicated his 
option for a personal hearing at the RO.  Therefore, the 
Travel Board hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704 (2002).  

The Board is undertaking additional development the issue of 
entitlement to an initial disability rating greater than 10 
percent for arthritis of the bilateral talonavicular, calo-
cuboid, and subtalar joints pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The veteran has been provided all required notice and 
obtained all relevant evidence necessary for the equitable 
disposition of the appeal.  

2.  Principal subjective complaints of disability from 
gastroesophageal reflux with hiatal hernia are heartburn with 
frequent regurgitation and occasional associated vomiting.  
Treatment records reflect complaints of heartburn and 
regurgitation, but show that the veteran denied any nausea, 
vomiting, dysphagia, decreased appetite, weight loss, and 
other symptoms of gastric distress.  The evidence does not 
suggest that his disability is productive of considerable 
health impairment.  

3.  Although the veteran complains of occasional bleeding and 
regular fecal leakage associated with disability from 
hemorrhoids, objective examination is negative for 
inflammation, lesion, bleeding, or fecal leakage.    


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for gastroesophageal reflux with hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20. 4.21, 4.114, Diagnostic 
Code 7436 (2002).

2.  The criteria for an initial compensable disability rating 
for postoperative hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20. 4.21, 
4.114, Diagnostic Code 7336 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 2000 rating decision, December 
2001 statement of the case, and July 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, by letter dated in December 2002, the 
Board explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of the 
parties to identify and secure evidence, and asked the 
veteran to provide or authorize the release of additional 
evidence relevant to this claim.  The responses received from 
the veteran in January 2003 have been associated with the 
claims folder.  Accordingly, the Board finds that the veteran 
has been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board notes that the 
claims folder includes service medical records, a report of 
VA examination, and private medical records submitted by the 
veteran.  The veteran has not authorized the release of any 
additional records and has not indicated that he receives any 
VA treatment.  As there is no suggestion from the veteran or 
the record that relevant evidence remains outstanding, the 
Board finds that the duty to assist is met.  38 U.S.C.A. § 
5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Given the 
satisfaction of the duty to notify and the duty to assist 
established by law, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

Service medical records revealed a history of treatment for 
gastroesophageal reflux disease (GERD).  Records of last 
treatment dated in December 1997 showed a prescription for 
Tagamet.  Service medical records also disclosed a history of 
hemorrhoids and anal fissure.  He underwent a colonoscopy in 
1990 and a sphincterotomy in 1992.  The January 1999 
retirement physical examination was completely negative for 
abnormalities.  It was noted that digital rectal examination 
was guaiac negative.    

In March 2000, prior to his discharge, the veteran underwent 
a VA compensation examination.  He described recurrent rectal 
pain and bleeding for about 20 years.  Colonoscopy in 1990 
showed minimal hemorrhoid disease.  Bleeding had improved 
since a 1993 sphincterotomy, though he still had occasional 
bleeding after difficult bowel movements.  Finally, the 
veteran related a six-year history of recurrent indigestion, 
with epigastric discomfort, excessive gas, intolerance to 
certain foods, and frequent reflux.  He had a previous 
diagnosis of GERD that was treated with Zantac.  Although he 
still had some symptoms, they were improved with treatment.  
Examination of the abdomen was normal.  Examination of the 
rectum was negative for inflammation, lesion, rectal 
bleeding, or fecal leakage.  The diagnoses included 
degenerative joint disease of both feet by CT scan in 1999, 
status post sphincterotomy, and GERD.  

The veteran testified at a personal hearing in July 2002.  He 
stated that his reflux disease was getting worse and was 
aggravated by the medication he used for foot and ankle pain.  
He experienced regurgitation at night about three times a 
week and associated vomiting three to four times a month.  He 
tried to relieve the problem with modifying his diet, 
elevating his head at night, and not eating right before 
going to bed.  He also took Nexium.  With respect to 
hemorrhoids, the veteran testified that he started 
experiencing fecal leakage in service after a colonoscopy.  
The leakage caused a rash.  He also had some bleeding and a 
feeling of inflammation.       

The veteran submitted records from S. Sukumar, M.D., dated in 
December 2000 and April 2001, which showed diagnoses 
including GERD and medications including Zantac and Prilosec. 

He also provided medical records from King's Daughters 
Clinics dated from September 2001.  He presented in December 
2001 describing problems with reflux.  The Prilosec he had 
taken for about a year had completely lost its effect.  He 
had persistent acid taste in the mouth, as well as problems 
when lying down or coughing or laughing.  Examination was 
normal.  The diagnoses included GERD.  The physician 
discontinued the Prilosec and started a trial of Nexium once 
daily.  Notes dated in January 2002, February 2002, and July 
2002 indicated that there was better symptom control on the 
new medication.  Also in February, the veteran mentioned 
having some mild rectal irritation and itching for the 
previous couple of weeks.    

Notes dated in December 2002 related that the veteran was no 
longer receiving complete symptom control with Nexium and 
used over-the-counter antacids for additional relief.  The 
physician added Axcid to his medications.  Later in December, 
the veteran had a consultation for further evaluation of his 
gastroesophageal reflux.  He had a long history of heartburn, 
regurgitation, globus sensation, and burning in the throat.  
On his current medication regimen of Nexium and Axcid, he 
still had daily heartburn.  The veteran's appetite was good 
and his weight was stable.  He denied any nausea, vomiting, 
dysphagia, odynophagia, diarrhea, constipation, melena, or 
hematochezia.  Examination of the abdomen was completely 
normal.  In January 2003, the veteran underwent 
esophagogastroduodenoscopy (EGD) with biopsy, which revealed 
class A erosive esophagitis, small hiatal hernia, and antral 
gastritis with edema and erythema of the rugal folds.  Biopsy 
was negative for Helicobacter pylori.  On follow-up later in 
January 2003, the veteran related that he was not compliant 
with his medications: he did not take the Nexium every day 
and not until the evening and did not take the Axcid at all 
because he believed it caused diarrhea.  The doctor advised 
him to take the Nexium every morning.  However, the veteran 
indicated that he did not want to take the medication 
regularly and did not want to pursue a surgical option.  

In a November 2002 statement, with respect to hemorrhoids, 
the veteran explained that he did not have medical evidence 
addressing the disability because he was frequently out of 
town for work and because he found it difficult to talk about 
the condition.  He experienced pain, bleeding, and fecal 
leakage on a regular basis: leakage two to four times a week 
and bleeding one to three times a week.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Gastroesophageal Reflux with Hiatal Hernia

The veteran's gastroesophageal reflux with hiatal hernia is 
rated as 10 percent disabling under Code 7346, hiatal hernia.  
38 C.F.R. § 4.114.  There is no diagnostic code for 
gastroesophageal reflux.  However, the record shows that 
testing in January 2003 confirmed the presence of gastritis, 
which is ratable under Code 7307.  

VA regulations acknowledge that diseases of the digestive 
tract, even though differing in site of pathology, may 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
nutrition.  38 C.F.R. § 4.113.  Therefore, certain diseases 
of the digestive system, including hypertrophic gastritis, 
Code 7307, and hiatal hernia, Code 7346, will not be combined 
with each other.  Rather, a single evaluation is assigned 
under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability so 
warrants.  38 C.F.R. § 4.114.  

Under Code 7307, a 10 percent rating is assigned for 
hypertrophic gastritis (identified by gastroscope) when the 
disability is chronic, with small nodular lesions and 
symptoms.  A 30 percent rating is in order for chronic 
disability with multiple small eroded or ulcerated areas and 
symptoms.

Under Code 7346, a 10 percent rating is assigned when there 
is disability from hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation but of less severity.  
A 30 percent rating is warranted for disability from 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, which is productive of considerable 
impairment of health. 

In this case, the Board finds that the predominant disability 
picture is best evaluated under the rating criteria for 
hiatal hernia, Code 7346.  Although gastritis has been 
confirmed by EGD, the veteran's documented complaints, 
discussed in detail below, more closely resemble the 
evaluative criteria for hiatal hernia.  Therefore, the Board 
will rate the disability accordingly.  38 C.F.R. §§ 4.113, 
4.114; see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

The report of the March 2000 VA examination shows complaints 
including recurrent indigestion, epigastric discomfort, and 
frequent reflux, without objective evidence of disability.  
In addition, during the July 2002 personal hearing, the 
veteran relates having regurgitation several nights a week 
with associated vomiting several times a month.  However, 
private treatment records indicate that the veteran had 
symptom improvement with medication from December 2001 
through July 2002.  In addition, consultation notes from 
December 2002 show continued complaints of heartburn and 
regurgitation, but reflect the veteran's denial of nausea, 
vomiting, dysphagia, decreased appetite, weight loss, and 
other symptoms of gastric distress.  The evidence does not 
suggest that his disability is productive of considerable 
health impairment.  Thus, the evidence does not support a 
finding that the overall disability picture more closely 
approximates the criteria for a 30 percent rating under Code 
7346.  38 C.F.R. § 4.7.  In fact, the evidence appears to 
reflect disability that falls squarely within the 
requirements for the 10 percent evaluation currently 
assigned.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for gastroesophageal reflux with 
hiatal hernia.  38 C.F.R. § 4.3.       



2.  Postoperative Hemorrhoids

Postoperative hemorrhoids are evaluated as noncompensable 
under Code 7336.  38 C.F.R. § 4.114.  A zero percent rating 
is assigned when hemorrhoids are mild or moderate.  When 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
a 10 percent rating is in order.  

Despite the veteran's report of occasional bleeding and fecal 
leakage, the report of the March 2000 VA examination shows no 
evidence of inflammation, lesion, bleeding, or fecal leakage 
on rectal examination.  Service medical records reflect no 
problems associated with hemorrhoids at the time of the 
veteran's separation or within many months before.  Private 
medical evidence discloses only complaint of mild rectal 
irritation.  In the absence of medical evidence of 
hemorrhoids and associated symptoms, the Board cannot 
conclude that the overall disability picture more closely 
approximates the criteria for a 10 percent rating under Code 
7336.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against a compensable 
disability rating for postoperative hemorrhoids.  38 C.F.R. § 
4.3.  The appeal is denied.    


ORDER

An initial disability rating greater than 10 percent for 
gastroesophageal reflux with hiatal hernia is denied.  

An initial compensable disability rating for postoperative 
hemorrhoids is denied.  




	                        
____________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

